Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019105913983, filed on 07/02/2019 in China.

Information Disclosure Statement
The IDS filed on 06/10/2021; and 07/06/2022 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 12/22/2020 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. [US 2016/0087229].
Regarding claim 1, Jeong et al., disclose a back film structure (200 & 300, figures 1-12) having a bending region (B, figures 1, 7-9 and 11-12) and a non-bending region (both planar portion connected to the bending B, figures 1, 7-9 and 11-12) and comprising a thin film layer (300, figures 1, 7-9 and 11-12), wherein
the back film structure further comprises a barrier structure (200, figures 1, 7-9 and 11-12) on a side of the thin film layer (300, figures 1, 7-9 and 11-12), and
an orthographic projection (22, figures 1, 7-9 and 11-12) of the barrier structure on the thin film layer at least overlaps an orthographic projection of a boundary line between the bending region and the non-bending region on the thin film layer.
Regarding claim 2, Jeong et al., disclose wherein an extending direction of the boundary line between the bending region and the non-bending region is a first direction, and a direction perpendicular to a plane where the thin film layer is located is a second direction (figures 1, 7-9 and 11-12), and wherein 
the barrier structure comprises a plurality of sub-barrier structures (22, figures 1, 7-9 and 11-12),
the plurality of sub-barrier structures are uniformly distributed and spaced apart from each other (22, figures 1, 7-9 and 11-12), and
each of the plurality of sub-barrier structures extends in the first direction (figures 1, 7-9 and 11-12).
Regarding claim 3, Jeong et al., disclose wherein
the plurality of sub-barrier structures are a plurality of protrusions (22, figures 1, 7-9 and 11-12), and each of the plurality of protrusions has a rectangular shape, a triangular shape, or an arc shape in a cross-sectional view (22, figures 1, 7-9 and 11-12).
Regarding claim 4, Jeong et al., disclose wherein a protruding portion of the thin film layer along the second direction serves as a protrusion of the plurality of protrusions (figures 1, 7-9 and 11-12).
Regarding claim 6, Jeong et al., disclose wherein
the plurality of sub-barrier structures are a plurality of grooves (a plurality of grooves are alternative between the plurality of protrusions 22, figures 1, 7-9 and 11-12),
the plurality of grooves are in the thin film layer, and
each of the plurality of grooves has a rectangular, a triangular or an arc shape in a cross- sectional view (each groove being formed of a pair of protrusion 22, figures 1, 7-9 and 11-12).
Regarding claim 11, Jeong et al., disclose a method for manufacturing a back film structure (200 & 300, figures 1, 7-9 and 11-12), the back film structure having a bending region (B, figures 1, 7-9 and 11-12) and a non-bending region (both planar portion connected to the bending B, figures 1, 7-9 and 11-12), the method comprising:  providing a thin film layer (200, figures 1, 7-9 and 11-12); and forming a barrier structure on a side of the thin film layer (300, figures 1, 7-9 and 11-12), wherein an orthographic projection of the barrier structure on the thin film layer at least overlaps an orthographic projection of a boundary line between the bending region and the non-bending region on the thin film layer (figures 1, 7-9 and 11-12).
Regarding claim 12, Jeong et al., further disclose wherein an extension direction of the boundary line between the bending region and the non-bending region is a first direction, and a direction perpendicular to a plane where the thin film layer is located is a second direction, and wherein forming the barrier structure on a side of the thin film layer comprises: forming the barrier structure comprising a plurality of sub-barrier structures (22, figures 1, 7-9 and 11-12), such that the plurality of sub-barrier structures are uniformly distributed and spaced apart from each other, and each of the plurality of sub-barrier structures extends along the first direction (figures 1, 7-9 and 11-12).
Regarding claim 13, Jeong et al., disclose a method of forming the barrier structure on a side of the thin film layer further comprises such as forming a plurality of protrusions (22, figures 1, 7-9 and 11-12) on the side of the thin film layer, each of the plurality of protrusions having a rectangular, a triangular, or an arc shape in a cross-sectional view.
Regarding claim 14, Jeong et al., disclose wherein the thin film layer and the plurality of protrusions are formed as an integral structure (22, figures 1, 7-9 and 11-12). 
Regarding claim 16, Jeong et al., disclose a method of forming the barrier structure on a side of the thin film layer further comprises: forming a plurality of grooves (a plurality of grooves being formed of between the plurality of protrusions on the thin film layer, figures 1, 7-9 and 11-12) in the thin film layer, each of the plurality of grooves having a rectangle, a triangle, or an arc shape in a cross-sectional view.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., in view of Xie et al. [US 2017/0317301].
Regarding claims 8 and 10, Jeong et al., disclose a display layer (100, figures 1, 7-9 and 11-12) mounted on the back film structure (200 & 300, figures 1, 7-9 and 11-12).
	Jeong et al., disclose the claimed invention except for the display layer being mounted on the back film structure through an adhesive layer.
	Xie et al., disclose a flexible display device (figures 1-4) comprising a display layer (200, figures 1-4) being mounted on a back film structure (100, figures 1-4) through at least one adhesive layer (201, figures 1-4).
 	It would have been to one of ordinary skill in the art at the time the invention was made to use an adhesive layer to connect between the display layer and the back film structure of Jeong et al., as suggested by Xie et al., for the purpose of providing permanently connection, preventing and/or minimizing broken pieces between the display and it back film support.
 Regarding claims 9 and 19, Jeong et al., in view of Xie et al., disclose wherein the display panel is a flexible display panel (100, figures 1, 7-9 and 11-12). | 


Allowable Subject Matter
Claims 5, 7, 15, 17, 18 and 20   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 5 discloses the combination features of “an elastic structure filled between any two adjacent protrusions of the plurality of protrusions, wherein the elastic structure is in a shape of a sphere or cylinder, a diameter of the sphere or a diameter of a bottom surface of the cylinder is greater than a height of each of the plurality of protrusions along the second direction, and the elastic structure comprises rubber.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.   
The claim 7 discloses the combination features of “an elastic structure filled between any two adjacent grooves of the plurality of grooves, wherein the elastic structure is in a shape of a sphere or cylinder, a diameter of the sphere or a diameter of a bottom surface of the cylinder is greater than a depth of each of the plurality of grooves, and the elastic structure comprises rubber.”  These features, in conjunction with other features, as claimed in the combination features of the claims 6, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.   
 	The method claim 15 discloses the combination methods “forming an elastic structure in a shape of a sphere or a cylinder between any two adjacent protrusions of the plurality of protrusions, such that a diameter of the sphere or a diameter of a bottom surface of the cylinder is greater than a height of each of the plurality of protrusions along the second direction, wherein the elastic structure is made of rubber.”  These methods, in conjunction with other methods, as claimed in the combination of the method claims 13, 12 and 11, were neither found to be disclosed, nor suggested by the prior art of records.   
The method claim 17 discloses the combination methods “forming an elastic structure in a shape of a sphere or cylinder between any two adjacent grooves of the plurality of protrusions, such that a diameter of the sphere or a diameter of a bottom surface of the cylinder is greater than a depth of each of the plurality of grooves, wherein the elastic structure is made of rubber.”  These methods, in conjunction with other methods, as claimed in the combination of the method claims 16, 12 and 11, were neither found to be disclosed, nor suggested by the prior art of records.   
The claim 18 discloses the combination features of “an elastic structure filled between any two adjacent protrusions of the plurality of protrusions, wherein the elastic structure is in a shape of a sphere or cylinder, a diameter of the sphere or a diameter of a bottom surface of the cylinder is greater than a height of each of the plurality of protrusions along the second direction, and the elastic structure comprises rubber.”  These features, in conjunction with other features, as claimed in the combination features of the claims 4, 3, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.   
The method claim 20 discloses the combination methods “forming an elastic structure in a shape of a sphere or a cylinder between any two adjacent protrusions of the plurality of protrusions, such that a diameter of the sphere or a diameter of a bottom surface of the cylinder is greater than a height of each of the plurality of protrusions along the second direction, wherein the elastic structure is made of rubber.”  These methods, in conjunction with other methods, as claimed in the combination of the method claims 14, 13, 12 and 11, were neither found to be disclosed, nor suggested by the prior art of records.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Zheng [US 2021/0336234] discloses flexible display substrate and method for manufacturing the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
07/16/2022